Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Youst on 5/20/2022.

The application has been amended as follows: 

1.  (Currently Amended)  A propulsion assembly for an aircraft, the propulsion assembly comprising:
	a housing;
	a single axis gimbal rotatably coupled to the housing and configured to tilt relative to the housing about a single axis; 
	an actuator non-rotatably coupled to the housing;
	a linkage coupled between the actuator and the gimbal; and
	a propulsion system coupled to and operable to tilt with the gimbal, the propulsion system having a center of mass, the propulsion system including an electric motor having an output drive and a rotor assembly having a plurality of rotor blades, the rotor assembly rotatable with the output drive of the electric motor in a rotational plane to generate thrust having a thrust vector with a direction; 
	wherein, the single axis passes through the center of mass of the propulsion system; and
	wherein, operation of the actuator shifts the linkage to tilt the gimbal and the propulsion system including the electric motor and the rotor assembly relative to the housing to change the rotational plane of the rotor assembly relative to the housing, thereby controlling the direction of the thrust vector. 

	2. – 4.  (Cancelled).

	5.  (Currently Amended)  The propulsion assembly as recited in claim 1 

	6.  (Currently Amended)  The propulsion assembly as recited in claim 1 wherein the center of mass of the propulsion system is a center of mass in hover of the propulsion system and wherein the single axis passes through the center of mass in hover of the propulsion system.

	7.  (Currently Amended)  The propulsion assembly as recited in claim 1 wherein the center of mass of the propulsion system is a center of mass in hover of the propulsion system and wherein the single axis passes through the propulsion system at a location within a predetermined distance of the center of mass in hover of the propulsion system.

	8.  (Cancelled).

	9.  (Original)  The propulsion assembly as recited in claim 1 wherein a maximum angle of the thrust vector relative to the housing is between about ten degrees and about thirty degrees.

	10.  (Original)  The propulsion assembly as recited in claim 1 wherein a maximum angle of the thrust vector relative to the housing is between about fifteen degrees and about twenty-five degrees.

	11.  (Original)  The propulsion assembly as recited in claim 1 wherein a maximum angle of the thrust vector relative to the housing is about twenty degrees.

	12.  (Currently Amended)  An aircraft comprising:
	an airframe;
	a distributed thrust array attached to the airframe, the distributed thrust array including a plurality of propulsion assemblies; and
	a flight control system operable to independently control each of the propulsion assemblies;
	each propulsion assembly comprising: 
	a housing;
	a single axis gimbal rotatably coupled to the housing and configured to tilt relative to the housing about a single axis; 
	an actuator non-rotatably coupled to the housing;
	a linkage coupled between the actuator and the gimbal; and
	a propulsion system coupled to and operable to tilt with the gimbal, the propulsion system having a center of mass, the propulsion system including an electric motor having an output drive and a rotor assembly having a plurality of rotor blades, the rotor assembly rotatable with the output drive of the electric motor in a rotational plane to generate thrust having a thrust vector with a direction; 
	wherein, the single axis passes through the center of mass of the propulsion system; and
	wherein, operation of the actuator shifts the linkage to tilt the gimbal and the propulsion system including the electric motor and the rotor assembly relative to the housing to change the rotational plane of the rotor assembly relative to the housing, thereby controlling the direction of the thrust vector.

	13.  (Original)  The aircraft as recited in claim 12 further comprising a thrust-borne flight mode and a wing-borne flight mode.

	14.  (Original)  The aircraft as recited in claim 12 wherein the distributed thrust array further comprises a two dimensional thrust array.  

	15.  (Original)  The aircraft as recited in claim 12 wherein the distributed thrust array further comprises at least four propulsion assemblies.  

	16.  (Original)  The aircraft as recited in claim 12 wherein each propulsion assembly further comprises a line replaceable propulsion unit.

	17.  (Original)  The aircraft as recited in claim 12 wherein the distributed thrust array is operable to provide yaw authority in hover responsive to differential thrust vectoring.

	18.  (Original)  The aircraft as recited in claim 12 wherein the distributed thrust array is operable to provide movement authority in hover responsive to thrust vectoring.

	19.  (Original)  The aircraft as recited in claim 12 wherein, for each propulsion assembly, a maximum angle of the thrust vector is between about ten degrees and about thirty degrees.

	20.  (Original)  The aircraft as recited in claim 12 wherein, for each propulsion assembly, a maximum angle of the thrust vector is between about fifteen degrees and about twenty-five degrees.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach the single axis gimble of the aircraft as claimed. More specifically the linkage and relationship of the axis to the center of mass of the propulsion assembly. It would be in hindsight and non-obvious to modify the prior art to achieve the immediate invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642